EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Mark Simpson, Registration No. 32,942 on 02/15/2022.

 	The title of the invention has been changed to the following: “COMPUTER DEVICE CONFIGURED TO DETERMINE THAT A GAME ENTITY IS TO MOVE WITH AN EXTENDED MOVEMENT”

 	The claims have been amended as follows:

1.	(Currently Amended) A computer device configured to provide a computer implemented game, the computer device comprising: 
	a touch screen display configured to display a plurality of adjacent lanes, a first obstacle, a second obstacle and a game entity running in a current lane of the plurality of adjacent lanes, the touch screen providing a user interface configured to receive a first user input from a user to control movement of [[a]] the game entity to move along a path in the computer implemented game; 
	at least one memory configured to store information about [[one or more]] the first and second obstacles in the path of the computer implemented game;
	at least one processor configured to: 
	determine, based on the first received user input which is associated with a default movement of the game entity and information about at least one of [[a]] the first and [[a]] the and without further input from the user, that the game entity is to move with an extended movement instead of the default movement to allow both the first and second obstacles to be navigated in response to the first user input such that the game entity continues to move along the path, the first obstacle being followed by the second obstacle on the path wherein [[; and]]
	the game entity moves a first distance when moving with the default movement and a second distance, greater than the first distance when moving with the extended movement, thereby enabling navigation of the second obstacle;
	the determining comprises determining that the second obstacle is within a threshold distance of the first obstacle when determining that the game entity is to move with the extended movement;
	[[a]] the touch screen display is configured to display, based on the determination that the game entity is to move with the extended movement, the game entity moving along the path with the extended movement determined by the at least one processor; and	the at least one processor is further configured to: 
 	in response to receiving a swipe to the left on the touch screen display, move the game entity in a leftward direction from the current lane into an adjacent one of the plurality of lanes; and
 	in response to receiving a swipe to the right on the touch screen display, move the game entity in a rightward direction from the current lane into an adjacent one of the plurality of lanes.

2.	(Original) The computer device as claimed in claim 1, wherein the at least one processor configured to determine that a criteria is satisfied based on the first received user input and the information about at least one of the first and the second obstacle on the path, and when the criteria is satisfied the at least one processor is configured to cause the game entity to move with the extended movement.

3.	(Original) The computer device as claimed in claim 1, wherein the default movement and the extended movement comprise a same type of movement.



5.	(Original) The computer device as claimed in claim 4, wherein the at least one processor is configured to modify the default movement to extend a time for which the default movement is performed from the first length of time to a second length of time to provide the extended movement.

6.	(Original) The computer device as claimed in claim 1, wherein the default movement comprises a type of movement for a first distance.

7.	(Original) The computer device as claimed in claim 6, wherein the at least one processor is configured to modify the default movement to extend a distance for which the default movement is performed from the first distance to a second distance to provide the extended movement.

8.	(Original) The computer device as claimed in claim 1, wherein the default movement comprises a first movement and the extended movement comprises a second, different movement.

9.	(Original) The computer device as claimed in claim 1, wherein the first user input is provided to navigate the first obstacle.

10.	(Cancelled) 

11.	(Currently Amended) The computer device as claimed in claim 1, wherein the at least one processor is configured to determine from the first received user input a start of the default movement and is further configured to determine, when the first obstacle is encountered by the game entity moving with the default movement, 

12.	(Currently Amended) The computer device as claimed in claim 1, wherein the at least one processor is configured to determine a remaining part of the default movement, the remaining part e processor being configured to use the determined remaining part when determining that the game entity is to move with the extended movement.

13.	(Original) The computer device as claimed in claim 12, wherein the at least one processor is configured to determine that the game entity is to move with an extended movement when the determined remaining part of the default movement is less than a threshold amount.

14.	(Cancelled)

15.	(Original) The computer device as claimed in claim 1, wherein the at least one processor is configured to determine that the default movement would cause the game entity to fail to navigate the second obstacle and in response to determine that the game entity is to move with the extended movement.

16.	(Original) The computer device as claimed in claim 1, wherein the at least one processor is configured to control the game entity to move with the extended movement, the extended movement comprising sliding along the path.  

17.	(Currently Amended) The computer device as claimed in claim 1, wherein the default movement comprises one of removing the first obstacle, navigating  around the first obstacle, navigating over the first obstacle, navigating through the first obstacle, or navigating[[e]] under the first obstacle.

18.	(Original) The computer device as claimed in claim 1, wherein the computer implemented game comprises a runner game or a runner game with resource management.

19.	(Currently Amended) A computer implemented method provided by a computer device configured to provide a computer implemented game, the computer device comprising least one processor, a touch screen display providing a user interface and at least one memory which are configured to provide the method which comprises: 
	displaying, by the touch screen display of the computer device, a plurality of adjacent lanes, a first obstacle, a second obstacle and a game entity running in a current lane of the plurality of adjacent lanes;
	receiving a first user input, via the user interface of the computer device, to control movement of [[a]] the game entity to move along a path in the computer implemented game; 
	storing, by the at least one memory of the computer device, information about [[one or more]] the first and second obstacles in the path of the computer implemented game;
	 determining, by the at least one processor of the computer device, based on the first received user input which is associated with a default movement of the game entity and information about at least one of a first and a second obstacle on the path and without further input from the user, that the game entity is to move with an extended movement instead of the default movement to allow both the first and second obstacles to be navigated in response to the first user input such that the game entity continues to move along the path, the first obstacle being followed by the second obstacle on the path, wherein: [[; and]]
	the game entity moves a first distance when moving with the default movement and a second distance, greater than the first distance when moving with the extended movement, thereby enabling navigation of the second obstacle;
	the determining comprises determining that the second obstacle is within a threshold distance of the first obstacle when determining that the game entity is to move with the extended movement;
	displaying [[,]] by the touch screen display, based on the determination that the game entity is to move with the extended movement, the game entity moving along the path with the extended movement determined by the at least one processor[[.]],
	the method further comprising: 
 	in response to receiving a swipe to the left on the touch screen display, moving the game entity in a leftward direction from the current lane into an adjacent one of the plurality of lanes; and
 	in response to receiving a swipe to the right on the touch screen display, moving the game entity in a rightward direction from the current lane into an adjacent one of the plurality of lanes.

20.	(Original) The computer method as claimed in claim 19, comprising determining, by the at least one processor, that a criteria is satisfied based on the first received user input and the information about at least one of the first and the second obstacle on the path, and when the criteria is satisfied, causing, by the at least one processor, the game entity to move with the extended movement.

21.	(Currently Amended) A non-transitory computer readable storage medium comprising computer executable instructions that, when executed by at least one processor of a computer device causes the computer device to be configured to provide a computer implemented game and provide the method of: 
	displaying, by a touch screen display of the computer device, a plurality of adjacent lanes, a first obstacle, a second obstacle and a game entity running in a current lane of the plurality of adjacent lanes;
	receiving a first user input, via a user interface of the computer device, to control movement of [[a]] the game entity to move along a path in the computer implemented game, the user interface being provided by the touch screen display; 
	storing, by the at least one memory of the computer device, information about [[one or more]] the first and second obstacles in the path of the computer implemented game;
	 determining, by the at least one processor of the computer device, based on the first received user input which is associated with a default movement of the game entity and information about at least one of a first and a second obstacle on the path and without further input from the user, that the game entity is to move with an extended movement instead of the default movement to allow both the first and second obstacles to be navigated in response to the first user input such that the game entity continues to move along the path, the first obstacle being followed by the second obstacle on the path, wherein [[; and]]
	the game entity moves a first distance when moving with the default movement and a second distance, greater than the first distance when moving with the extended movement, thereby enabling navigation of the second obstacle;
the determining comprises determining that the second obstacle is within a threshold distance of the first obstacle when determining that the game entity is to move with the extended movement;
	displaying [[,]] by the touch screen display, based on the determination that the game entity is to move with the extended movement, the game entity moving along the path with the extended movement determined by the at least one processor [[.]], 
	the method further comprising: 
 	in response to receiving a swipe to the left on the touch screen display, moving the game entity in a leftward direction from the current lane into an adjacent one of the plurality of lanes; and
 	in response to receiving a swipe to the right on the touch screen display, moving the game entity in a rightward direction from the current lane into an adjacent one of the plurality of lanes.

22.	(New) A computer device configured to provide a computer implemented game, the computer device comprising: 
	a touch screen display configured to display a plurality of adjacent lanes, a first obstacle, a second obstacle and a game entity running in a current lane of the plurality of adjacent lanes, the touch screen providing a user interface configured to receive a first user input from a user to control movement of the game entity to move along a path in the computer implemented game; 
	at least one memory configured to store information about the first and second obstacles in the path of the computer implemented game;
	at least one processor configured to: 
	determine, based on the first received user input which is associated with a default movement of the game entity and information about at least one of the first and the second obstacle on the path and without further input from the user, that the game entity is to move with an extended movement instead of the default movement to allow both the first and second obstacles to be navigated in response to the first user input such that the game entity continues to move along the path, the first obstacle being followed by the second obstacle on the path wherein;
	the game entity moves a first distance when moving with the default movement and a second distance, greater than the first distance when moving with the extended movement, thereby enabling navigation of the second obstacle;

	the touch screen display is configured to display, based on the determination that the game entity is to move with the extended movement, the game entity moving along the path with the extended movement determined by the at least one processor; and	the at least one processor is further configured to: 
 	in response to receiving a swipe to the left on the touch screen display, move the game entity in a leftward direction from the current lane into an adjacent one of the plurality of lanes; and
 	in response to receiving a swipe to the right on the touch screen display, move the game entity in a rightward direction from the current lane into an adjacent one of the plurality of lanes.

 	The following is an examiner's statement of reasons for allowance:

 	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 19, 21 and 22 as a whole.  
 	At best the prior arts of record, specifically, Musgrave (S. Musgrave, “Despicable Me: Minion Rush Review,” Toucharcade.com website, published June 28, 2013, downloaded from https://toucharcade.com/2013/06/28/despicable-me-minion-rush-review/) teaches an endless/infinite runner game i.e., the Despicable Me Minion Rush game; left/right swipes are used to move into different lanes or to jump, slide and avoid obstacles.  Newly found reference Gameloft (YouTube video by user Gameloft, “Despicable Me: Minion Rush – Launch Trailer, 
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 19, 21 and 22 as a whole.

 	Thus, independent claims 1, 19, 21 and 22 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the 

/ERIC J YOON/Primary Examiner, Art Unit 2143